Order entered February 10, 1970 unanimously modified on the law and the facts, and in the exercise of discretion, in the following respects: (a) The first decretal paragraph denying motion to vacate order - of reference, dated December 1, 1968), is modified to the extent that further proceedings as to the reference are strayed, subject to a reopening of an application, follov/ing consolidation of sill of the captioned actions, (b) The second decretal paragraph is reversed, and Richard L. Rosenthal is permitted to intervene, in Boorstk< v. Utilities Industries Corporation, et al., Index No. 17825/6P,. (c) The foirth decretal paragraph is modified to reflect consolidation of fill of the four cajtioned actions, (d) The fifth decretal paragraph is modified so that the consolidated actiion shall bear New York County Clerk’s Index No. 17825/69 and shall have '.the following caption containing names of all. the parties in the xur actions hereby consolidated, to wit: “Hannah C-, Boorstin, Executrix ail Traste ie individually, and as a shareholder of Utilities & Industries Corp a New York corporation, on behalf of herself and all other shareholders of Utilities & Industries Corp., a New York corporation, similarly situated, and in the riglht of Utilities & Industries Corp., a New "York corporation, Victor Ralinowhtz, Jules ¡Singer, Irwin Shapiro, William B. Weinberger and Richard L. YosenthaL Plaintiffs-Respondents, v. Utilities & Industries Corporation (Delaware), The Carter Group Inc., CGI Corp., DVC Corp., ALC Corp., Arthur L. Carter, Kenneth S. Rosen, John S. Halpern, Richard Graham, Richard S. Weisenthal, Julian L. Robinson, Mark *767N. Kaplan, Arthur D. Emil, Edward R. Downe, Jr., Steven J. Ross, Charles E. F. Millard, Mortimer M. Caplin, Sidney Fread, Bernard D. Fischman, C. Kenneth Baxter, Mark J. Millard, Robert L. Boehm, Utilities & Industries Corp., a New York corporation, and Richard L. Rosenthal, Defendants-Respondents.” And otherwise, the order is affirmed in all respects, without costs or disbursements. Each of the causes of action is bom out of the contract of March 12, 1969. Therefore, no valid impediment exists to the consolidation of all -of the four actions, the validity of which is dependent upon the disposition of interrelated common questions of law and fact. These questions permeate not only the primary claims asserted, but would affect vitally the alleged extraneous claims. The intervention of Richard L. Rosenthal in Boorstin is proper in view of his vital interest in compelling performance by the Carter group of the agreement dated March 12, 1969, particularly paragraph 8 thereof, advanced as the foundation stone for a third party beneficiary claim in the Boorstin action. Settle order on notice. Concur — Capozzoli, J. P., McGivern, Markewich, ,Nunez and Tilzer, JJ.